As filed with the Securities and Exchange Commission on April 29, 2010 Securities Act File No. 333-118634 Investment Company Act File No. 811-21625 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 14 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 16 [X] Intrepid Capital Management Funds Trust (Exact Name of Registrant as Specified in Charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, Florida 32250 (Address of Principal Executive Office) (Zip Code) (904) 246-3433 (Registrant’s Telephone Number, Including Area Code) Mark F. Travis Intrepid Capital Management, Inc. 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, Florida 32250 (Name and Address of Agent for Service) With copy to: Richard L. Teigen Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202-5306 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b). [X] on April 30, 2010 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] on (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. [INTREPID CAPITAL MANAGEMENT FUNDS TRUST LOGO] Intrepid Capital Fund Investor Class (Ticker:ICMBX) Institutional Class (Ticker: ICMVX ) Prospectus April 30, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Summary Section 1 More Information About the Fund’s Investment Strategies, Principal Risks and Disclosure of Portfolio Holdings 5 Management of the Fund 6 Share Prices of the Fund 7 Purchasing Shares 8 Redeeming Shares 11 Exchanging Shares 14 Dividends, Distributions and Taxes 14 Index Descriptions 15 Financial Highlights 16 Privacy Policy 17 SUMMARY SECTION Intrepid Capital Fund Investment Objective: The Intrepid Capital Fund (the “Fund”) seeks long-term capital appreciation and high current income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Investor Class Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions (as a percentage of offering price) None None Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less) 2.00% 2.00% Exchange Fee None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distributions and/or Service (12b-1) Fees 0.25% None Other Expenses(1) 0.47% 0.47% Total Annual Fund Operating Expenses 1.72% 1.47% Fee Waiver/Expense Reimbursement(2) -0.31% -0.31% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(1)(2) 1.41% 1.16% (1) “Other Expenses” includes Acquired Fund Fees and Expenses, which are indirect fees and expenses that funds incur from investing in the shares of other mutual funds.Acquired fund fees and expenses did not exceed 0.01% of average daily net assets for the fiscal year ended September 30, 2009. (2)Effective April 30, 2010, the Adviser contractually agreed to reduce its fees and/or reimburse the Fund to the extent necessary to ensure that Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement (excluding Acquired Fund Fees and Expenses) do not exceed 1.40% of the average daily net assets for the Investor Class shares of the Fund, and do not exceed 1.15% of the average daily net assets for the Institutional Class shares of the Fund.This agreement will continue in effect until January 31, 2011, with successive renewal terms of one year unless terminated by the Board of Trustees prior to any such renewal.The Adviser has the right to receive reimbursement for fee reductions and/or expense payments made in the prior three fiscal years provided that after giving effect to such reimbursement, Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement (excluding Acquired Fund Fees and Expenses) do not exceed 1.40% of average daily net assets for the Investor Class and do not exceed 1.15% of the average daily net assets for the Institutional Class in the year of reimbursement. “Other Expenses” are presented before any waivers or expense reimbursements, and are based on estimated amounts for the current fiscal year for the Institutional Class. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class $144 $512 $904 $2,004 Institutional Class $118 $434 $773 $1,731 1 Portfolio Turnover: The Fund pays transaction costs, such as commissions when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 60% of the average value of its portfolio. Principal Investment Strategies: The Fund invests primarily in undervalued small and mid capitalization (i.e., less than $15 billion of market capitalization), common stocks and high yield securities (also known as “junk bonds”).The Fund believes a common stock is undervalued if the market value of the outstanding common stock is less than the intrinsic value of the company issuing the common stock. The Fund considers the intrinsic value of a company to be the present value of a company’s expected future stream of free cash flows discounted by an appropriate discount rate. After estimating the intrinsic value of a company, the Fund adjusts for debt, cash, and other potential capital (such as minority interest) on the company’s balance sheet. The Fund then makes buy/sell decisions by comparing a company’s market value with its intrinsic value estimates.The Intrepid Capital Fund seeks to invest in internally financed companies generating cash in excess of their business needs, with predictable revenue streams, and in industries with high barriers to entry. The Fund’s investments in high yield securities will not be limited in duration, but typically will be in securities having a duration of two to six years at the time of purchase.Duration is a measure of a debt security’s price sensitivity, taking into account a debt security’s cash flows over time.For example, a security with a duration of five would likely drop five percent in value if interest rates rose one percentage point. Additionally, the Intrepid Capital Fund’s investments in high yield securities will not be limited in credit rating, but typically will be in securities rated below-investment grade by a nationally recognized statistical rating agency.The Intrepid Capital Fund believes that these securities may be attractively priced relative to their risk because many institutional investors do not purchase less than investment grade debt securities. Principal Risks:There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risks may increase during times of significant market volatility.The following risks could affect the value of your investment: · Market Risk: The risk that certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market; · Small-Capitalization Risk:The risk of investing in the stocks of smaller companies.Small companies can be more sensitive to changing economic conditions.Stocks of smaller companies are more volatile, often have less trading volume than those of larger companies and are more difficult to sell at quoted market prices; · Value Investing Risk:The risk associated with the Fund’s investment in companies it considers undervalued relative to their peers or the general stock market where these securities may decline or may not reach what the investment adviser believes are their full value; · Non-Diversification Risk: Because the Fund is non-diversified (meaning that compared to diversified mutual funds, the Fund may invest a greater percentage of its assets in a particular issuer), the Fund’s shares may be more susceptible to adverse changes in the value of a particular security than would be the shares of a diversified mutual fund.Thus, the Fund is more sensitive to economic, business and political changes which may result in greater price fluctuations of the Fund’s shares; · Interest Rate Risk: The risk associated with a trend of increasing interest rates which results in drop in value of thebonds and other debt securities; · Credit Risk: The risk of investments in bonds and debt securities whose issuers may not able to make interest and principal payments.In turn, issuers’ inability to make payments may lower the credit quality of the security and lead to greater volatility in the price of the security; · High Yield Risk: The risk of loss on investments in high yield securities or “junk bonds.” These securities arerated below investment grade, are usually less liquid have greater credit risk than investment grade debt securities, and their market values tend to be very volatile.They are susceptible to market default due to adverse economic and business conditions. 2 Performance: The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.Because the Institutional Class shares of the Fund did not commence operations during the calendar year ended December 31, 2009, the information below shows the performance for the Investor Class shares of the Fund. The performance for the Institutional Class shares would differ only to the extent that the Institutional Class shares have different expenses than the Investor Class shares. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Intrepid Capital Fund – Investor Class Calendar Year Returns as of 12/31 * * The Fund’s year-to-date total return as of March 31, 2010 was 6.55%. During the four year period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter
